PER CURIAM. This is an original action brought by the Supreme Court Committee on Professional Conduct. We previously granted the Committee’s petition and ordered Mr. Moyer to appear before this court on March 8, 2001, and show cause why he should not be held in contempt. See In Re: Moyer, 343 Ark. 768, 37 S.W.3d 618 (2001) (per curiam). Mr. Moyer was served with notice of the hearing, and he contacted our court clerk by telephone on March 7, to ask for a continuance. He informed our clerk that he would be available on March 22, 2001, and he left a telephone number where he could be reached. We subsequently granted the continuance and instructed him to appear on March 22. The Arkansas State Police attempted to serve Mr. Moyer with notice of the March 22 hearing, but to no avail. Information was received by our court clerk that Mr. Moyer had moved from his last-known address and had disconnected his telephone. Hence, we issued a second opinion ordering him to appear on April 5, 2001. See In Re: Moyer, 344 Ark. 350, 40 S.W.3d 314 (2001) (per curiam). We further instructed that service be attempted by mad to Mr. Moyer’s address that was currently on record with our court clerk, as is required under Section 5E(2)(a) of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of Attorneys at Law. Mr. Moyer did not appear as scheduled on April 5. The Committee’s attorney, Lynn Williams, appeared and informed this court that Mr. Moyer had not yet been served with notice of that hearing date. Mr. Williams verified, however, that service had been attempted, as instructed by this court, by certified, restricted delivery, return-receipt mail, pursuant to Section 5E(2)(a). Mr. Williams indicated that Mr. Moyer cannot be found and that he has not informed this court’s clerk of his current address, as he is required to do. See Hogue v. Neal, 340 Ark. 250, 12 S.W.3d 186 (2000) (per curiam). To date, there is no indication that Mr. Moyer has signed for the certified mail or returned the receipt as requested.  Accordingly, we- hereby issue a third order, this time for the State Pofice to take immediate custody of Mr. Moyer and bring him before this court for failing to comply with this court’s show-cause order. It is so ordered.